United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT
                                         ___________

                                         No. 11-1538
                                         ___________

In re: David P. Lindsey,                      *
                                              *
               Debtor,                        *
---------------------------------             *
                                              *
Northland National Bank,                      *
                                              *
               Appellant,                     *
                                              * Appeal from the United States
       v.                                     * Bankruptcy Appellate Panel
                                              * for the Eighth Circuit.
David P. Lindsey,                             *
                                              * [UNPUBLISHED]
               Appellee.                      *
                                         ___________

                                    Submitted: September 26, 2011
                                       Filed: September 29, 2011
                                        ___________

Before MURPHY, ARNOLD, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      In this adversary proceeding brought pursuant to 11 U.S.C. § 523(a)(2)(B),
Northland National Bank (Northland) appeals from the decision of the Bankruptcy
Appellate Panel (BAP) affirming the bankruptcy court’s1 judgment denying

       1
      The Honorable Jerry W. Venters, United States Bankruptcy Judge for the
Western District of Missouri.
Northland’s objection to debtor David Lindsey’s discharge in bankruptcy. Having
reviewed the bankruptcy court’s factual findings for clear error and its conclusions of
law de novo, we agree with the BAP that the bankruptcy court’s findings were
supported by the record and were not clearly erroneous. See In re Vote, 276 F.3d
1024, 1026 (8th Cir. 2002) (standards of review); see also 11 U.S.C. § 523(a)(2)(B)
(discharge under provisions of bankruptcy code does not discharge individual debtor
from debt to extent obtained by use of statement in writing that is (i) materially false;
(ii) respecting debtor’s financial condition; (iii) on which creditor to whom debtor is
liable reasonably relied; and (iv) that debtor caused to be made or published with
intent to deceive); First Nat’l Bank of Olathe v. Pontow, 111 F.3d 604, 608 (8th Cir.
1997) (to bar discharge under § 523(a)(2)(B), creditor must prove each statutory
element by preponderance of evidence). Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




                                          -2-